  Case: 1:17-md-02804-DAP Doc #: 3239 Filed: 03/25/20 1 of 1. PageID #: 492283



                                    UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

        IN RE NATIONAL PRESCRIPTION                     MDL 2804
        OPIATE LITIGATION
                                                        Case No. 17-md-2804
                                                        Hon. Dan Aaron Polster
        This document relates to:
        Track One-B


        PLAINTIFFS’ MOTION FOR LEAVE TO FILE UNDER SEAL ITS EXHIBIT IN
            RESPONSE TO PHARMACY DEFENDANTS’ MOTION TO EXTEND
                      ALL TRACK 1B DEADLINES BY 60 DAYS

       Pursuant to Northern District of Ohio Local Rule 5.2, Plaintiffs Cuyahoga County and

Summit County respectfully seek leave from the Court to submit under seal the exhibit attached to

its response to Pharmacy Defendants’ Motion to Extend All Track 1B Deadlines by 60 Days.

       Plaintiffs respectfully request the option to proceed in this manner so there are no

inadvertent disclosures of confidential information subject to CMO No. 2 or the ARCOS

Protective Order.

       WHEREFORE, Plaintiffs respectfully requests the Honorable Court to grant Plaintiffs’

Motion for Leave to file its Exhibit Under Seal.

       Dated: March 25, 2020                 Respectfully submitted,

                                             /s/Paul J. Hanly, Jr.       ___
                                             Paul J. Hanly, Jr.
                                             SIMMONS HANLY CONROY
                                             112 Madison Avenue, 7th Floor
                                             New York, NY 10016
                                             (212) 784-6400
                                             (212) 213-5949 (fax)
                                             phanly@simmonsfirm.com




              Motion granted. /s/Dan Aaron Polster 3/25/20
